 1   Jahan C. Sagafi (Cal. Bar No. 224887)             Brian James Shearer**
     Rachel Dempsey (Cal. Bar No. 310424)              Craig L. Briskin**
 2   OUTTEN & GOLDEN LLP                               JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                 718 7th Street NW
     San Francisco, California 94111                   Washington, D.C. 20001
 4   Telephone: (415) 638-8800                         518-732-6703
     Facsimile: (415) 638-8810                         brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                          cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6

 7   Ossai Miazad*                                     Benjamin D. Elga**
     Michael N. Litrownik*                             JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                               81 Prospect Street
     685 Third Avenue, 25th Floor                      Brooklyn, NY 11201
 9   New York, NY 10017                                518-732-6703
     Telephone: (212) 245-1000                         belga@justicecatalyst.org
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13   **to seek pro hac vice admission
14
     Attorneys for Plaintiffs and the Proposed Class
15

16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18
                                                 Case No. 19-cv-04065-MMC
19   EDUARDO PEÑA, individually and on
     behalf of all others similarly situated,     RESPONSE TO DEFENDANT’S
20                                                ADMINISTRATIVE MOTION TO
                           Plaintiff,             CONTINUE CASE MANAGEMENT
21                                                CONFERENCE
            v.
22
     WELLS FARGO BANK, N.A.,                      Date:          N/A
23                                                Time:          N/A
                           Defendant.             Courtroom:     7 – 19th Floor
24                                                Judge:         Honorable Maxine M. Chesney

25

26

27

28
                                                          PLAINTIFF’S RESPONSE TO DEFENDANT’S
                                                              ADMIN. MOTION TO CONTINUE CMC
                                                                       CASE No. 19-CV-04065-MMC
 1          Pursuant to Civil Local Rule 7-11(b), Plaintiff Eduardo Peña (“Plaintiff”) hereby submits

 2   this response to Wells Fargo’s Administrative Motion to Continue the Case Management

 3   Conference.

 4          As Wells Fargo itself notes, Plaintiff does not oppose the relief requested, and has in fact

 5   agreed to stipulate to an Initial Case Management Conference date of December 13, 2019. But

 6   Plaintiff has also maintained since the parties began negotiating a continuance that he wishes to

 7   commence written discovery in an expeditious fashion. Rule 26(f)(1) provides that “[e]xcept in a

 8   proceeding exempted from initial disclosure under Rule 26(a)(1)(B) or when the court orders

 9   otherwise, the parties must confer as soon as practicable.” 1 Plaintiff therefore proposed that the

10   parties begin meeting and conferring under Rule 26(f) on November 4, 2019, which gives Wells

11   Fargo over a month to read and digest the First Amended Complaint that Plaintiff filed on

12   September 27, 2019, and which will allow discovery to begin in a timely and efficient manner.

13   See Fed. R. Civ. P. 26(d)(1) (“Timing. A party may not seek discovery from any source before the

14   parties have conferred as required by Rule 26(f) . . . ”).

15          Accordingly, while Plaintiff does not oppose setting the Initial Case Management

16   Conference for December 13, 2019, Plaintiff requests that the Court order the parties to hold the

17   Rule 26(f) conference “as soon as practicable,” in accordance with the requirements of the

18   Federal Rules, see Fed. R. Civ. P 26(f)(1), and in any event no later than November 4, 2019. 2

19

20   Dated: New York, New York                   Respectfully submitted,
            October 1, 2019
21                                            By:   /s/ Ossai Miazad
22                                                  OUTTEN & GOLDEN LLP
                                                    Ossai Miazad*
23                                                  Michael N. Litrownik*
                                                    685 Third Avenue, 25th Floor
24
     1
             The rule sets 21 days out from the Initial Case Management Conference as the latest
25   possible date for the Rule 26(f) conference.
     2
             Wells Fargo’s position that it is inefficient to begin the meet-and-confer process because
26   Plaintiff “could potentially amend [the complaint] again” before Plaintiff’s opposition to Wells
     Fargo’s Motion to Dismiss is filed, see ECF No. 28 at 2-3, does not support the delay it seeks
27   because Plaintiff has confirmed he is not currently intending to amend to add new claims, parties,
     or lines of business.
28
                                                        1
                                                                  PLAINTIFF’S RESPONSE TO DEFENDANT’S
                                                                      ADMIN. MOTION TO CONTINUE CMC
                                                                               CASE No. 19-CV-04065-MMC
 1   New York, NY 10017
     Telephone: (212) 245-1000
 2   Facsimile: (646) 509-2060
     om@outtengolden.com
 3
     mlitrownik@outtengolden.com
 4
     Jahan C. Sagafi (Cal. Bar No. 224887)
 5   Rachel Dempsey (Cal. Bar No. 310424)
     One California Street, 12th Floor
 6   San Francisco, California 94111
 7   Telephone: (415) 638-8800
     Facsimile: (415) 638-8810
 8   jsagafi@outtengolden.com
     rdempsey@outtengolden.com
 9
     Brian James Shearer**
10
     Craig L. Briskin**
11   JUSTICE CATALYST LAW
     718 7th Street NW
12   Washington, D.C. 20001
     518-732-6703
13   brianshearer@justicecatalyst.org
14   cbriskin@justicecatalyst.org

15   Benjamin D. Elga**
     81 Prospect Street
16   Brooklyn, NY 11201
     518-732-6703
17
     belga@justicecatalyst.org
18
     *admitted pro hac vice
19   **to seek pro hac vice admission
20   Attorneys for Plaintiff and the proposed Class
21

22

23

24

25

26

27

28
        2
                PLAINTIFF’S RESPONSE TO DEFENDANT’S
                    ADMIN. MOTION TO CONTINUE CMC
                             CASE No. 19-CV-04065-MMC
